Citation Nr: 0106096	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle/foot 
disability, claimed as secondary to service-connected plantar 
fasciitis of the first metacarpophalangeal joint of the right 
foot.

2.  Entitlement to a compensable rating for plantar fasciitis 
of the first metacarpophalangeal joint of the right foot.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1994.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


REMAND

The veteran contends that he is entitled to be service 
connected for a left ankle/foot disability that he believes 
is secondary to his service-connected plantar fasciitis of 
the first metacarpophalangeal joint of the right foot.  He 
also contends on appeal that he is entitled to a compensable 
rating for his service-connected right foot condition.  After 
a review of the evidentiary record, the Board is of the 
opinion that additional development should be undertaken 
prior to appellate review, for the reasons set forth in the 
following paragraphs.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

VA's re-defined duty to assist now requires that VA assist 
every claimant in securing all evidence that may be necessary 
to substantiate his or her claim for service connection, 
including scheduling any necessary medical examinations, and 
requesting medical opinions on causation.

In the present case, the claim of entitlement to secondary 
service connection for a left ankle/foot disability was 
denied by the RO on the basis that the claim was not well 
grounded, and additional development, such as a medical 
examination and a medical opinion on causation, was thus not 
requested.  Since a claimant no longer has to submit a claim 
for VA benefits that is well grounded, and in view of the 
above discussed re-defined VA's duty to assist every 
claimant, the veteran in the present case has the right to 
have said additional development undertaken.

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Also, the Board notes that the RO has yet to recognize the 
veteran's November 1999 Notice of Disagreement with the RO's 
June 1999 denial of his claim for an increased (compensable) 
rating for the service-connected right plantar fasciitis, by 
issuing the requisite Statement of the Case and giving the 
veteran the opportunity to perfect his appeal of said issue, 
if he wishes to do so.  Additionally, the Board is of the 
opinion that the veteran's right foot should be re-examined 
by VA, in order to ascertain the current severity of the 
service-connected condition.  (A VA medical examination of 
the veteran's right foot has not been conducted since May 
1997, and the RO's June 1999 denial of the veteran's claim 
for an increased rating was accomplished without the benefit 
of a recent medical examination report.)

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
medical examination of his right foot and 
left ankle/foot.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should be requested to review 
the evidence of record, to include a May 
1997 VA "feet" examination report, 
request any tests and/or studies deemed 
necessary, examine the veteran, and 
submit a comprehensive, legible report of 
medical examination that should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed all pertinent evidence 
in the file prior to the 
examination.

B.  A thorough description of the 
service-connected disability of the 
veteran's right foot, and of any 
symptomatology and functional 
impairment currently produced by 
this disability.  References to any 
degrees of motion lost, and to any 
additional functional impairment of 
the veteran's right foot due to 
pain, weakness and instability, 
should be included.

C.  A thorough description of any 
disability currently manifested in 
the veteran's left ankle/foot area, 
and the examiner's opinion as to 
whether any such disability is 
secondary to the service-connected 
right plantar fasciitis, as claimed 
by the veteran.

The examiner should be asked to include in 
his or her examination report a full 
rationale of the basis for his or her 
opinions and conclusions.

2.  After the report of the above medical 
examination has been associated with the 
file, the RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  The RO should then re-adjudicate the 
veteran's claim for a compensable rating 
for the service-connected right plantar 
fasciitis, taking into account all 
relevant statutory and regulatory 
provisions, to include 38 C.F.R. §§ 4.40 
and 4.45.  If, upon re-adjudication, the 
claim remains denied, or less than a total 
grant of benefits is assigned, the RO 
should issue the requisite Statement of 
the Case, giving the veteran and his 
representative notice of all relevant 
actions taken on this particular claim for 
VA benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
issue, and giving him the opportunity to 
perfect his appeal of this issue, if he 
wishes to do so.  An appropriate period of 
time should be allowed for said response.
  
The RO should also re-adjudicate the 
veteran's claim for service connection 
for a left ankle/foot disability, 
secondary to the service-connected right 
plantar fasciitis.  If, upon re-
adjudication, the benefit sought on 
appeal remains denied, the veteran an his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





